Citation Nr: 0809796	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  04-43 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back pain; scoliosis lumbosacral spine.

3.  Entitlement to service connection for low back pain; 
scoliosis lumbosacral spine.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for depression, to 
include as secondary to low back pain; scoliosis lumbosacral 
spine.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claim.  The DRO hearing was scheduled and 
subsequently held in March 2004 at the New Orleans, Louisiana 
RO.  The appellant testified at that time and the hearing 
transcript is of record.  The veteran requested and was 
scheduled for a Video Conference Hearing before the Board in 
June 2006, however he failed to appear.  Under the applicable 
regulation, if an appellant fails to appear for a scheduled 
hearing and a request for postponement has not been received 
and granted, the case will be processed as though the request 
for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) 
(2007).  Accordingly, this veteran's request for a hearing is 
considered withdrawn.

The issues of entitlement to service connection for 
sinusitis, entitlement to service connection for low back 
pain; scoliosis lumbosacral spine, and entitlement to service 
connection for depression, to include as secondary to low 
back pain; scoliosis lumbosacral spine are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a November 1979 rating decision, the RO denied service 
connection for sinusitis and low back pain; scoliosis 
lumbosacral spine.  The veteran was notified of this decision 
that same month, but did not file an appeal.

2.  The evidence received since the November 1979 rating 
decision does raise a reasonable possibility of 
substantiating the claims for service connection for 
sinusitis and low back pain; scoliosis lumbosacral spine.

3.  The veteran manifested a left ear hearing loss disability 
at enlistment, but without evidence of any in-service 
aggravation.

4.  The veteran's current right ear hearing loss was not 
present during service, or within one year of separation, and 
the evidence does not show it resulted from any incident(s) 
of service such as exposure to noise.





CONCLUSIONS OF LAW

1.  The November 1979 decision of the RO denying service 
connection for sinusitis and low back pain; scoliosis 
lumbosacral spine, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104(a) (2007).

2.  New and material evidence has been submitted to reopen 
the claims for service connection for sinusitis and low back 
pain; scoliosis lumbosacral spine. 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service, and right ear hearing loss may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Applications to Reopen Claims of Service Connection for
Sinusitis and Low Back Pain; Scoliosis Lumbosacral Spine

In a November 1979 rating decision, the RO denied service 
connection for sinusitis, on the basis that the veteran's 
single treatment for sinusitis while in service was an acute 
and transitory medical problem that fully resolved and denied 
service connection for low back pain; scoliosis lumbosacral 
spine, on the basis that the veteran had full range of motion 
of the spine at separation and that scoliosis is a 
constitutional developmental abnormality.

The evidence of record at the time of the November 1979 
rating decision included the service medical records.

The veteran did not file an appeal of the November 1979 
rating decision and it became final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103.  Nor was new and material 
evidence received within the appeal periods.  See 38 C.F.R. 
§ 3.156(b).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claims and review 
the former disposition of the claims.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Woehlaert v. Nicholson, No. 05- 
2302 (U.S. Vet. App. Aug. 24, 2007).  In cases such as this, 
where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the November 1979 rating decision, in April 
2003 the veteran filed an application to reopen his claims of 
entitlement to service connection for sinusitis and low back 
pain; scoliosis lumbosacral spine.  The evidence of record 
associated with the claims file since the November 1979 
rating decision includes VA outpatient treatment records 
dated November 1999 to October 2004, private treatment 
records from Dr. L dated April 1998 to November 2003, Dr. 
S.P.K. dated May1998 to May 2003, Dr. D.G. dated April 1998 
to April 2003, Dr. P.G. dated February 2002 to December 2002, 
Dr. B.F. dated June 1985 to March 1998, an undated letter 
from Dr. D.C., and the transcript of testimony before a 
decision review officer (DRO) at the RO.  The records 
indicate that the veteran was first diagnosed with sinusitis 
in February 2001 and with chronic sinusitis in February 2002.  
The testimony of the veteran before the DRO and the letter of 
Dr. D.C. state that the veteran's sinusitis and low back pain 
began while in service and that the veteran has had 
continuous treatment for both conditions since service.

In light of the bases for the RO's November 1979 
determinations, the evidence associated with the claims 
folder raises a reasonable possibility of substantiating the 
claims.  The letter of Dr. D.C. and the veteran's testimony 
both relate a continuity of symptomatology and treatment for 
both sinusitis and low back pain since service and, 
therefore, tend to associate the veteran's current chronic 
sinusitis and low back pain with the veteran's sinusitis and 
low back pain in service.  Thus, the evidence is both new and 
material under the provisions of 38 C.F.R. § 3.156(a), and 
the claims are reopened.

II. Service Connection for Bilateral Hearing Loss

The veteran seeks service connection for bilateral hearing 
loss.  The veteran contends that he was exposed to loud noise 
in service while working as a dental assistant in the dental 
clinic at England Air Force Base, Louisiana, which, the 
veteran reports, was located close to the flight line.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  If a chronic disorder such as an organic 
disease of the nervous system is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The absence of documented hearing loss while in service is 
not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a veteran does 
not meet the regulatory requirements for a disability at 
separation, he can still establish service connection by 
submitting evidence that a current disability is causally 
related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-
160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111.  A preexisting 
injury or disease is considered to have been aggravated by 
active service if there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears 
the burden to rebut the presumption of aggravation in 
service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, 
aggravation is not conceded where the disability underwent no 
increase in severity during service based on all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Thus, "a lasting worsening of the condition" - that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the veteran.

The veteran's service medical records reveal that the veteran 
was found to have nondisqualifying hearing loss in the left 
ear upon examination at entry into service in July 1968.  
Audiology testing performed at induction revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
15
LEFT
25
5
10
15
15

The veteran's service medical records do not reveal any 
complaint or treatment for hearing loss while in service.  
Upon examination at separation from service, the veteran's 
hearing was found to be normal and audiology testing 
performed at separation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
5
LEFT
15
10
10
10
10

Because the threshold for normal hearing is from 0 to 20 dB, 
with higher threshold levels indicating a degree of hearing 
loss, the entrance exam results show that the veteran had 
hearing loss in the left ear upon entering active service.  
See Hensley v. Brown 5 Vet. App. 155, 157 (1993).  However, 
the veteran's left ear hearing loss improved to 15 dB prior 
to separation from service.

As such, the presumption of soundness at service entry does 
not attach with respect to hearing loss of the left ear.  38 
U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089, 
1093 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet. App. 238 
(1994).  Therefore, the focus of this matter is whether the 
veteran's preexisting hearing loss in the left ear was 
aggravated during his period of service.

Regarding aggravation, it is pointed out that the lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service.  38 C.F.R. § 3.306.

In this case, the Board finds that the veteran's normal 
hearing, noted on the veteran's separation examination 
report, shows that the veteran's preexisting left ear hearing 
loss, as noted in the veteran's entrance examination, did not 
increase in severity during service.  Therefore, the Board 
finds that the veteran's left ear hearing loss was not 
aggravated by service.

The veteran's hearing in the right ear was found to be normal 
upon entry into service and upon separation.

The veteran's post-service medical records do not reveal any 
complaint, diagnosis, or treatment for bilateral hearing loss 
until March 2002, more than 29 years after separation from 
service.  In a private treatment note dated March 2002, Dr. 
P.G. reported that the veteran had sensorineural hearing 
loss.  Subsequently, private audiology testing was performed 
and two audiogram reports dated in September 2002 are of 
record.  However, these reports are graphical in nature.  The 
Court, in Kelly v. Brown, 7 Vet. App. 471 (1995), stated that 
the Court could not interpret graphical representations of 
audiometric data.  Rather, the examiner must provide 
numerical results.  In the present case to not permit the 
Board to interpret this examination report would result in an 
absurd delay in the veteran's claim.  This audiogram reports 
clearly show that the auditory thresholds in both ears are 
greater than 40 decibels in the 4000 Hertz frequency.  
Accordingly, this evidence shows that the veteran has a 
current hearing loss disability as defined at 38 C.F.R. 
§ 3.385.

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this 
case, as indicated above, the Board observes that the veteran 
was first diagnosed and treated for hearing loss more than 29 
years after discharge.  This is significant evidence against 
the claim.

The Board finds that the preponderance of the evidence is 
against finding that the veteran's right ear hearing loss is 
related to the veteran's service.  The Board acknowledges 
that the veteran has a current diagnosis of hearing loss in 
the right ear, however, the veteran's claim ultimately fails 
pursuant to Hickson because there is no medical evidence of a 
nexus between any claimed in-service disease or injury and 
the present disability.  The Board notes that the veteran's 
service medical records provide evidence that the veteran had 
hearing loss in the left ear upon entrance into service.  
However, the service medical records indicate that the 
veteran's hearing in both ears was normal upon separation.  
Moreover, the veteran's post service medical records do not 
reveal any complaint, diagnosis, or treatment for hearing 
loss until more than 29 years after separation from service.  
The record does not reveal any competent medical evidence 
associating the veteran's current right ear hearing loss 
disability with his service.

Accordingly, service connection for bilateral hearing loss is 
not warranted because the veteran's current left ear hearing, 
which preexisted service, was not aggravated by service and 
there is no competent medical evidence associating the 
veteran's current right ear hearing loss to service.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  



Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, the VCAA duty to notify was satisfied prior to 
the initial AOJ decision by way of a letter sent to the 
appellant in May 2003.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  While the letter did not explicitly ask that the 
veteran provide any evidence in his possession that pertains 
to the claim, as per § 3.159(b)(1), he was advised of the 
types of evidence that could substantiate his claim and to 
ensure that VA receive any evidence that would support the 
claim.  Logically, this would include any evidence in his 
possession.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran's service medical records reveal 
that the veteran had hearing loss in the left ear upon 
service entry; however, his hearing was normal upon 
separation from service.  The veteran's post service medical 
records do not reveal any diagnosis or treatment for hearing 
loss until more than 29 years after separation from service.  
The record does not reveal any competent evidence that 
indicates the veteran's right ear hearing loss disability may 
be associated with the veteran's service.  Therefore, the 
Board finds that it has no duty to provide an examination or 
obtain a medical opinion.

VA's duty to assist includes the responsibility to obtain any 
relevant records from the SSA.  Voerth v. West, 13 Vet. App. 
117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
In this respect, a medical record dated in June 2001 reveals 
that the veteran has been receiving SSA disability benefits.  
However, the veteran reported that he is receiving SSA 
disability benefits due to a back condition.  Hence, any 
outstanding SSA records would not assist the veteran in 
demonstrating entitlement to service connection for bilateral 
hearing loss.

The Board also notes that the medical record also indicates 
that the veteran has been receiving Workman's Compensation 
benefits due to a back condition.  It appears from the record 
that any records pertaining to the veteran's award of 
Workman's Compensation benefits would be in regard to the 
veteran's back condition.  Therefore, any outstanding records 
pertaining to the veteran's Workman's Compensation benefits 
would not assist the veteran in demonstrating entitlement to 
service connection for bilateral hearing loss.

In this regard, VA is not required to search for evidence, 
which even if obtained, would make no difference in the 
result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See 
also Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining 
to require strict adherence to technical requirements and 
impose additional burdens on VA when there was no benefit 
flowing to the claimant).  Consequently, further efforts to 
obtain these records are not warranted before adjudicating 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records dated November 1999 to October 2004.  The 
veteran submitted private treatment records from Dr. L dated 
April 1998 to November 2003, Dr. S.P.K. dated May1998 to May 
2003, Dr. D.G. dated April 1998 to April 2003, Dr. P.G. dated 
February 2002 to December 2002, and Dr. B.F. dated June 1985 
to March 1998.  Significantly, neither the appellant nor his 
or her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
sinusitis, to this extent, the appeal is granted.

New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for low 
back pain; scoliosis lumbosacral spine, to this extent, the 
appeal is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The veteran seeks service connection for sinusitis, low back 
pain; scoliosis lumbosacral spine, and depression, to include 
as secondary to his low back pain; scoliosis lumbosacral 
spine.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c).

A review of the claims folder reveals that the veteran 
received continuous treatment for sinusitis and low back pain 
by Dr. D.C. from 1973.  However, these treatment records have 
not been associated with the claims folder and there is no 
indication that any attempts to obtain them have been made.  
Accordingly, the Board has no discretion and must remand 
these claims to obtain those records.

A review of the claims folder reveals that the veteran was 
granted Social Security Disability Insurance benefits due to 
his back condition.  However, the records regarding this 
grant of benefits have not been associated with the claims 
folder and the claims folder contains no indication that any 
attempt was made to obtain the veteran's complete Social 
Security Administration (SSA) record.  Because SSA records 
are potentially relevant to the Board's determination, VA is 
obliged to attempt to obtain and consider those records.  38 
U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also 
Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
appeal must be remanded to obtain the veteran's complete SSA 
record.

The veteran also stated that he receives Workman's 
Compensation for his back condition.  Records pertaining to 
the Workman's Compensation award have not been associated 
with the claims file, but may contain pertinent evidence. 
Such records must be sought.

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is: (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision. See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

To date, the veteran has not been afforded a VA Compensation 
and Pension (C&P) examination regarding his claims of 
entitlement to service connection for sinusitis and low back 
pain; scoliosis lumbosacral spine.  The record reveals that 
the veteran was treated for sinusitis and low back pain while 
in service and has a current diagnosis of chronic sinusitis 
and low back pain.  The record further reveals that the 
veteran has had continuous treatment for sinusitis and low 
back pain since service.  However, there is no evidence 
associated with the claims folder as to whether the veteran's 
diagnosed sinusitis and low back pain are related to active 
service.  Therefore, the Board must remand the claim to 
afford the veteran a VA C&P examination.

The veteran also seeks service connection for depression, 
which he contends is secondary to his low back pain; 
scoliosis lumbosacral spine.  He indicated that his chronic 
low back pain and reduction of activity causes his 
depression.  VA outpatient psychiatric treatment notes dated 
in November 1999, February 2000, April 2000, August 2000, 
February 2001, September 2001, and October 2003 indicated 
that the veteran's chronic low back pain contributes to the 
veteran's depression.  Since the veteran's claim of 
entitlement to service connection for depression is claimed 
to be secondary to his entitlement to service connection for 
low back pain; scoliosis lumbosacral spine, the Board finds 
the issue of service connection for depression to be 
inextricably intertwined with that of service connection low 
back pain; scoliosis lumbosacral spine.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  Because the issues 
are inextricably intertwined, the Board is unable to review 
the issue of service connection for depression until the 
issue of service connection for low back pain; scoliosis 
lumbosacral spine is resolved.  Id.

Accordingly, the case is REMANDED for the following action:

1.  After securing the proper 
authorization from the veteran, attempt 
to obtain and associate with the claims 
file treatment records pertaining to the 
veteran from Dr. D.C., dated from 1973.  
Any additional pertinent records 
identified by the veteran during the 
course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
veteran, and associated with the claims 
file.

2.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the veteran must be informed in 
writing.

3.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he received in conjunction 
with his Workman's Compensation claim for 
his back condition.  The RO should obtain 
complete copies of all records of such 
treatment/evaluation from the identified 
sources.  The veteran must cooperate in 
this matter by identifying all sources 
and providing any releases needed to 
secure records of the evaluations and 
treatment.

4.  After completion of the foregoing 
development, arrange for the veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any sinusitis found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner should 
comment on the veteran's report regarding 
the onset and continuity of his sinusitis 
and render an opinion as to whether it is 
more likely than not (meaning likelihood 
greater than 50%), at least as likely as 
not (meaning likelihood of at least 50%), 
or less likely than not or unlikely 
(meaning that there is a less than 50% 
likelihood) that the veteran's sinusitis 
is related to or had its onset during 
service.  The rationale for all opinions 
expressed should be provided in a report.  

5.  After completion of the foregoing 
development, arrange for the veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any back condition, found to 
be present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner should 
comment on the veteran's report regarding 
the onset and continuity of his low back 
pain, and render an opinion as to whether 
it is more likely than not (meaning 
likelihood greater than 50%), at least as 
likely as not (meaning likelihood of at 
least 50%), or less likely than not or 
unlikely (meaning that there is a less 
than 50% likelihood) that the veteran's 
back condition, is related to or had its 
onset during service. 

The examiner is asked to express an 
opinion as to whether the veteran 
currently has scoliosis of the 
lumbosacral spine.  If not, the examiner 
is asked to comment on the record of 
treatment in the service medical records.  

If the examiner finds that the veteran 
currently has scoliosis of the 
lumbosacral spine, the examiner is asked 
to express an opinion as to when the 
veteran's scoliosis of the lumbosacral 
spine was first manifested (i.e., prior 
to service, in service, or after 
service).  The examiner is also asked to 
express an opinion as to whether the 
veteran's scoliosis of the lumbosacral 
spine is a congenital/developmental 
defect or a disease process.  If the 
examiner determines that the scoliosis is 
a congenital defect, the examiner is 
asked to indicate whether there was a 
superimposed disease or injury in 
service.  

If the examiner determines that the 
veteran's scoliosis of the lumbosacral 
spine is a disease which clearly and 
unmistakably (i.e., undebatably) 
preexisted service, the examiner is asked 
to indicate whether there is a permanent 
increase in the severity of the 
underlying pathology associated with the 
scoliosis which occurred during service.  
If the examiner answers this question 
affirmatively, the examiner is then asked 
to express an opinion as to whether the 
increase in severity is clearly and 
unmistakably (i.e., undebatably) due to 
the natural progress of the disease.  If 
the examiner determines that the 
veteran's scoliosis of the lumbosacral 
spine did not increase in severity during 
service, the examiner should indicate as 
such.  The examiner must provide a 
complete rationale any stated opinion.  

6.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal are not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


